UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20 Under the Securities Exchange Act of 1934 (Amendment No. )* Ascent Solar Technologies, Inc. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) (CUSIP Number) Christopher H. Cunningham K&L Gates LLP 925 4th Avenue, Suite 2900 Seattle, WA 98104 (206) 623-7580 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) August 12, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 043635101 13D 1 NAMES OF REPORTING PERSONS: TFG Radiant Investment Group Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): N/A(1) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESx 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.5%(2)(3) 14 TYPE OF REPORTING PERSON CO (1)TFG Radiant Investment Group Ltd. is incorporated in the British Virgin Islands and does not have an I.R.S. Identification Number. (2)Due to a Voting Agreement (further described in Item 4 and Item 6 below) between the reporting person and Norsk Hydro Produksjon AS, a limited liability company organized under the laws of the Kingdom of Norway (“Norsk”), the reporting person may be deemed to be a member of a “group” within the meaning of Section 13(d)(3) of the Securities Exchange Act and therefore may be deemed to beneficially own 8,067,390 shares of common stock of the Issuer beneficially owned by Norsk (the “Norsk Shares”). The reporting person expressly disclaims being a member of a Section 13D “group” with Norsk and expressly disclaims any beneficial ownership of the Norsk Shares.As a result, the Norsk Shares have been excluded from lines 11 and 13 in the table above.If the Norsk Shares were included in lines 11 and 13 of the table above, these lines would identify the reporting person as beneficially holding, in the aggregate, 16,032,842 shares of Common Stock of the Issuer, or 41.2%. (3)Based on 38,910,306 shares of Common Stock outstanding as of August 15, 2011, as disclosed in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on August 15, 2011. 2 Item 1.
